—Appeal from a judgment of Erie County Court (D’Amico, J.), entered January 11, 2000, convicting defendant upon his plea of guilty of criminal possession of a weapon in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a weapon in the third degree (Penal Law § 265.02 [1]). We reject the contention of defendant that County Court erred in denying his motion to suppress the gun seized from his apartment and his subsequent oral statements. Defendant contends that no exigent circumstances existed to permit the warrantless *917entry into his apartment, that the gun was not in plain view and that the police lacked consent to enter his apartment. Even assuming, arguendo, that each of those contentions is preserved for our review (cf., People v Honeycutt, 267 AD2d 1007; People v Yoon Soo Chang, 189 AD2d 843, lv denied 81 NY2d 978), we conclude that they are without merit. The court credited the testimony of the police officer that defendant permitted him to enter the apartment, and that credibility determination is entitled to great weight (see generally, People v Prochilo, 41 NY2d 759, 761; People v Sachs, 280 AD2d 966, lv denied 96 NY2d 834). Present — Pine, J.P., Wisner, Hurlbutt, Kehoe and Burns, JJ.